Citation Nr: 0114046	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-05 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a left parotid tumor resection with scar and facial 
asymmetry and right parotid tumor, currently rated as 50 
percent disabling.  

2.  Entitlement to a compensable disability evaluation for 
internal hemorrhoids with a scar on the left buttock.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to September 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the benefits sought on appeal.  

While on appeal, the veteran was requested to clarify his 
intention as to whether he wanted to attend a hearing before 
the Board.  In a statement dated March 19, 2001, which was 
received at the Board on March 21, 2001, he related that he 
no longer wanted a hearing at this time.  The Board will now 
decide the veteran's appeal on the evidence of record.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The residuals of a left parotid tumor resection with scar 
and facial asymmetry and right parotid tumor are manifested 
by cicatrized scars, and drainage of saliva from a tiny area 
on the left side, more so when chewing.  

3.  Internal hemorrhoids are manifested by complaints of 
occasional bleeding and recent examination found no fissure, 
external tags, mass, or signs of occult blood or leakage.  





CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 50 
percent for residuals of a left parotid tumor resection with 
scar and facial asymmetry and right parotid tumor have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.41, 4.118, Diagnostic Code 7800 (2000).  

2.  The criteria for a compensable evaluation for internal 
hemorrhoids with a scar on the left buttock have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.41, 4.114, 4.118, Diagnostic Code 7336-7805 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Essentially, the veteran is asserting that, since the 
excision of a tumor on his face; his face droops; he is 
afraid of recurring tumors on his face and sores in his 
mouth; and he experiences drainage from a resection scar due 
to the excision of a right parotid tumor.  He further 
maintains that he has moderately severe hemorrhoids, which 
require medication.  As such, those service-connected 
disabilities warrant evaluations greater than currently 
assigned.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

I.  Parotid Tumor Resection Residuals

In July 1972, the RO granted service connection for a 
disability described as recurrent skin infections on the 
lower back and gluteal regions, and assigned the disability a 
10 percent rating.  In November 1982, the RO determined that 
the veteran's recurrence of nodules of the neck was related 
to his service-connected multiple skin lesions and a 30 
percent disability evaluation was assigned.  

In December 1985, the veteran underwent resection of a 
parotid tumor.  The RO, in a May 1995 decision, granted a 
separate evaluation for residuals, consisting of a scar and 
facial asymmetry, of a left parotid tumor resection and right 
parotid tumor and a separate evaluation for cystic acne 
vulgaris with hidradenitis.  The Board, in December 1996, 
granted an effective date of November 1989 for the assignment 
of separate evaluations and determined that the criteria for 
a 50 percent evaluation for the residuals of a left parotid 
tumor resection with scar, facial asymmetry, and a right 
parotid tumor had been met.  The 50 percent evaluation has 
since remained in effect.  

VA outpatient treatment records for 1997 note recurrent left 
parotid tumor drainage and recurrent palpable mass.  In 
September 1997, the veteran submitted photographs and 
underwent VA examination, which revealed some left-sided 
drainage and the emergence of a new tumor.  The examiner 
noted multiple scars, left-sided facial droop, and a cyst on 
the right side of the veteran's face with some drainage.  

VA outpatient treatment reports for September 1997 to June 
1998 show that the veteran had several parotid tumors over 
the temporal mandibular area.  The reports further indicate 
that he was having no difficulty chewing or swallowing.  

In the veteran's letter to the RO in December 1999, he noted 
that his private physician was Dr. Markowski of the Geneseo 
Clinic.  By VA letter, dated in January 2000, the RO 
requested that the veteran obtain copies his medical records 
from this private physician, or the veteran could complete 
the enclosed medical release forms and the VA would attempt 
to obtain those records on his behalf.  The veteran did not 
reply to the VA's request nor did he return the medical 
release forms to the VA.  

The report of the veteran's April 2000 VA examination notes 
that he complained the scar behind his left ear still has 
some drainage, particularly when he eats.  He further noted 
that he again had developed a mass in the left parotid but 
that the right side had remained about the same (two masses, 
one anterior to the ear and one below it).  On examination, 
the scar on the left side of the face was not found to be 
painful.  He did not appear to have any weakness in the face, 
other than numbness.  The veteran complained of occasional 
pain in the left mastoid area.  His taste was noted as being 
good.  His jaw worked and he was able to chew properly.  
Facial asymmetry was not present.  He smiled and gritted his 
teeth without defect.  His tongue came out in the midline.  
The scar behind his left ear was described as going toward 
the top of the head, about an inch and a half.  At the apex, 
there was a tiny area that did drain saliva.  The scar also 
went down around the angle of the mandible, for about three 
and a half inches.  The scar was not fixed; there was no 
keloid; it was not deformed; and it was of normal color.  
Facial photographs accompanied the examination report.  There 
was numbness along the side of the mandible to the chin and 
slightly above the mandible.  There was no muscle weakness 
and the scar was described as thin behind the left ear.  The 
examiner noted a mass in the left parotid, which was about an 
inch in diameter.  Anterior to the right ear was a one-inch 
mass and, at the angle of the jaw, there was a two-inch 
diameter mass.  No regional nodes were present, right or 
left.  There was no discharge and no scars on the right side.  
The diagnoses included recurrence of a left parotid tumor 
with post-operative scar and salivary drainage at the 
superior end of the scar; facial numbness on the left side; 
no weakness; and the presence of parotid tumors in the right 
parotid that had never been treated.  

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  In this regard, the Board notes that the 
veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim, to include assisting him in obtaining copies of 
his private medical records and clarifying his desire for a 
personal hearing before a Member of the Board.  Thus, the 
Board finds that the claim is ready to be reviewed on the 
merits.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

Applying the relevant law and regulation to the facts in this 
case, the Board notes that the veteran's service-connected 
residuals of a left parotid tumor resection, with a scar and 
facial asymmetry and a right parotid tumor, are evaluated 
under 38 C.F.R. § 4.118, Diagnostic Code 7800.  This 
Diagnostic Code provides that scars considered disfiguring on 
the head, face or neck resulting in a complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement warrants a 50 
percent evaluation.  When, in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Diagnostic Code 7800 
may be increased to 80 percent disabling.  Further, the most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  

In the veteran's case, the medical evidence indicates that 
the surgical residuals secondary to a tumor resection present 
no basis for assigning a disability greater than 50 percent.  
VA examinations have consistently shown that he has 
disfiguring surgical residuals.  Further, he experiences 
salivary drainage at the superior end of the scar on the left 
side of his face in the area of the tumor resection, as noted 
on recent VA examination.  The veteran notes that this oozing 
increases with chewing.  While not disfiguring per se, it is 
a significant aspect of his disability and it is not 
unreasonable to consider this associated condition to be an 
exceptionally repugnant deformity.  Although the veteran also 
has some facial asymmetry, no asymmetry was present during 
his most recent VA examination.  In order to meet the 
criteria for a higher disability evaluation (80 percent), in 
addition to cicatrization, there must be medical evidence of 
marked discoloration, color contrast, or similar findings.  
Medical evidence is not reflective of such findings in the 
veteran's case.  His scars are not painful, not deformed, and 
not keloid.  Rather, they are normal color.  Under the 
circumstances, the Board finds that assignment of an 
increased evaluation to 80 percent is not warranted.  

II.  Hemorrhoids

In April 1959, the RO granted the veteran service connection 
for internal hemorrhoids with a scar on his left buttock, 
effective from the date of receipt of his claim in January 
1959, based on his service medical records and post-service 
VA medical examination.  A noncompensable rating was assigned 
the disability, which has since remained in effect.  

The veteran's VA outpatient treatment record dated in October 
1995 indicates that he was seen for hemorrhoids, intermittent 
rectal bleeding and swelling in the anal area.  Subsequent 
treatment reports are negative for similar findings.  The 
report of the veteran's September 1997 VA examination notes 
that he gave a history of, and the diagnoses included, 
moderately severe hemorrhoids.  On VA examination in January 
1998, the veteran related he used rectal suppositories for 
hemorrhoids.  On examination, there was no evidence of any 
soiling, bleeding, incontinence, leakage, or loss of 
sphincter tone.  There were no fissures, ulcerations, 
abscesses, or signs of anemia.  Evidence of internal 
hemorrhoids was noted.  

The report of the veteran's April 2000 VA examination notes 
that the veteran had no symptoms of hemorrhoids if he used 
Preparation-H.  He related that his hemorrhoids hang down and 
that they bleed about once a week.  He noted that he 
controlled his bowels without difficulty and without leakage.  
He stated that he had not experienced diarrhea or 
constipation.  On rectal examination, no fissure was seen.  A 
one-inch pilonidal scar was seen in the midline and a three-
inch long scar was seen along the right scrotum near the 
perineum.  On the left side of the buttock, there was a thick 
area, but no track could be found that went to the rectum.  
The examiner opined that the thick area was probably an old 
sebaceous cyst that drained on occasion.  The examiner noted 
that the veteran's rectal examination was normal.  The 
examining physician found no external tags or scars.  The 
vault was negative and no mass was felt.  No occult blood was 
present and the gland appeared normal.  There was no leakage.  
On examination conclusion, the physician noted that no 
hemorrhoids were found, either internal or external, and that 
there was no blood in the veteran's stool.  

The veteran's hemorrhoids and scar on the left buttock is 
rated under 38 C.F.R. §§ 4.114, 4.118, Diagnostic Code7336-
7805.  Diagnostic Code 7336 is cited to reflect that the 
veteran has a digestive system condition, namely, 
hemorrhoids.  Under this diagnostic code, external or 
internal hemorrhoids that are shown to be mild or moderate 
warrant a noncompensable evaluation.  Those that are shown to 
be large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences, warrant a 10 percent 
evaluation.  For a 20 percent evaluation, objective evidence 
must show hemorrhoids that are accompanied with persistent 
bleeding, secondary anemia, or with fissures.  See 38 C.F.R. 
§ 4.114.  

The medical evidence shows that the veteran's hemorrhoids are 
mild to moderate, with no hemorrhoids found on recent 
examination.  Although the veteran has consistently given a 
history of exacerbation of hemorrhoids, medical evaluations 
have found good sphincter control without evidence of any 
soiling, bleeding, incontinence, or leakage.  Recent 
examinations have found no fissures.  During the veteran's 
January 1998 VA examination, the examiner found evidence of 
internal hemorrhoids; however, during the veteran's April 
2000 VA examination, the physician found neither internal nor 
external hemorrhoids.  In the absence of objective evidence 
of large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences, a compensable 
evaluation (10 percent) is not warranted.  Since the criteria 
for a 10 percent evaluation have not been met, it follows 
that the criteria for an even higher rating (20 percent) have 
not been met under Diagnostic Code 7336.  

The veteran's disability also includes a scar on his left 
buttock, as designated by Diagnostic Code 7805, which 
indicates the disability is also to be considered in light of 
any limitation of function of the affected area.  In the 
veteran's case, there is no objective evidence of any such 
limitation of function or demonstrable tenderness.  

III.  Conclusion

The above discussion is based on application of pertinent 
provisions of the VA's Schedule for Rating disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate either 
the veteran's service-connected residuals of a left parotid 
tumor resection or his internal hemorrhoids with a scar on 
the left buttock.  There has been no showing that either of 
the conditions under consideration has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), necessitated frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability evaluation in excess of 50 percent for the 
residuals of a left parotid tumor resection with scar and 
facial asymmetry and right parotid tumor is denied.  

A compensable disability evaluation for internal hemorrhoids 
with a scar on the left buttock is denied.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

